DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to amendments and remarks/argument filed on 5/21/2021 in relation to application 15/350,298.
The Pre-Grant publication # 2018/0137774 is issued on 5/17/2018.
The instant application 15/350,298 amended 7/15/2020  for sensor for similar sensor types is about determination of oral characteristic data indicative of an oral characteristic being a physical, chemical, or biological trait of an oral cavity of the user. Nevertheless, the other related co-pending application claims of 15/350,285 filed 7/2/2020 though reciting same sensor types determine routine selection of specific brushing goals. Hence appears to be not an obvious variation for double patenting rejection.
Claims 1, 26 and 51 amended.
Claims 3-5, 7,8, 14-18,  20-21,23-25,27-30, 32-34, 37-43, 45-50, 52,54 are cancelled.
Claims 11, 36 and 55 further cancelled.
Claims 1, 2, 6, 9, 10, 12, 13, 19, 22, 26, 31, 35, 44, 51, and 53 pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,6, 10, 13, 19,22,26,31,35, 44, 51,53   are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20120171657 A1 Ortins et al.(Ortins) in view of US Patent Application Publication Number US 20170116665 A1  to Al Zahrani and further in view of US 20140065588 A1 to Jacobson et al.( Jacobson).

Claim 1. Ortins discloses an oral care system (Para 0050 Personal care system to include a personal care product e.g. an electric toothbrush, an interactive display in data communication with the personal care product) comprising: a toothbrush (Fig.2A element 35 toothbrush for electronically communicating  oral care system)
a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user (Para 0050, 0052  products connected by one or more data links with a display for providing a variety of information, including but not limited to displaying visual information and/or transmitting (i.e., playing via speakers) audio information relating to personal care information, personal ),
a user interface configured to receive oral characteristic data from the use programmable processor coupled to the user interface, the programmable processor configured to:
receive the brushing data from the sensor a programmable processor coupled to the user interface (Para 0098 include a programmable processor or multiple processors in data communication with memory/multiple brushing memory devices) 
the programmable processor configured to:
 receive the brushing data from the sensor (Fig.2A elements 50, 55; Para 0056, 0101 brushing data network receiving brushing input from operating sensors)
receive, oral characteristic data indicative of an oral characteristic of a user (Para 0075 receiving display based on one or more characteristics of the oral care regimen of the user, subject to modification in response to input from the user and is indicative of user oral characteristics such as user brushing cycle that depends on used pressure force range, brushing time per tooth, recommended brushing location for a user etc.
 the oral characteristic being a physical, chemical, or biological trait of an oral cavity of the user (Para 0052, 0061, 0062 sensors used can analyze biological materials received by toothbrush sensors; Para 0108  display by a processor include images representing one or more quadrants of the dentition i.e. representing an oral physical characteristics data as in FIG. 7, quadrants 110, 115, 120, and 125 representing four quadrants of the maxillary and mandibular arches of the dentition of the oral cavity; Again malodor sensors used actually detects the presence of certain chemical compounds or agents  in the oral cavity); and
determine for the user, based at least in part on the oral characteristic data (Para 0075 pressure force range, brushing time per tooth, recommended brushing location for a user etc.) and the brushing 
Ortins teaches a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user but does not indicate that the sensor comprising at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session. 
Al Zahrani, in the same field of sensor for smart oral hygiene aid brushings however, teaches sensor comprising at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session (Para 0044-0047  angular momentum sensor, acceleration sensor or magnetic field sensor or any combination thereof may be combined to form motion sensing circuitry detecting brushing motion features).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention , to incorporate toothbrush comprising sensors at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session, as taught by Al Zahrani, into the sensor generated oral characteristic data of Ortins, in order to compensate for special dentition features addressing the instant anomalies found in particular brushing operations.  
user interface indicative of an oral characteristic of a user.  
Al Zahrani, in the same field of sensor and user input for smart oral hygiene aid brushings however, teaches receiving, from the user interface, oral characteristic data indicative of an oral characteristic of a user (Para 0037 Graphics adaptor for interfacing with display such as a LCD monitor; A general purpose I/O interface interfaces with a keyboard and/or mouse as well as a touch screen panel on or separate from display). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving, from the user interface, oral characteristics, as taught by Al Zahrani, into data indicative of an oral characteristic of a user of Ortins, in order to address features needing immediate attention.  
Ortins in combination with Al Zahrani teaches a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user  wherein the oral characteristic is not present in or not adjacent to a first portion of the dentiture; and wherein the brushing evaluation or brushing routine is not exclusively based on or includes at least one of an altered target brushing time for the first portion of the dentiture; and do not indicate a modified brushing motion expectation for the first portion of the dentiture. Jacobson in the same field of sensor for smart oral hygiene aid brushings however, teaches oral characteristic present in or adjacent to a first portion of the dentiture wherein the brushing evaluation or brushing routine is based on or includes at least one of an altered target brushing time for the first portion of the dentiture (Para 0009, 0060 data received from the electronic toothbrush evaluates according to adjustment of presentation in response to a comparison of the oral characteristic presentation and movement for cleaning specific tooth surfaces areas or dentiture) ; and indicate a modified brushing motion expectation for the first portion of the dentiture (Para 0009 The content and progress of the audio-visual presentation may be dynamically altered or modified based on data received from the electronic toothbrush.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention , to incorporate a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user  wherein the oral characteristic is presented in or adjacent to a first portion of the dentiture; and wherein the brushing evaluation or brushing routine is not exclusively based on or includes at least one of an altered target brushing time for the first portion of the dentiture; and do not indicate a modified brushing motion expectation for the first portion of the dentiture, as taught by Jacobson, into the sensor generated oral characteristic data of Ortins as modified by Al-Zahrani, in order to compensate for special dentition features that need attention.  

Claim 2. Ortins discloses the system as in claim 1 wherein the programmable processor is configured to both determine the suggested brushing routine and determine the brushing evaluation for the brushing session (Fig.4 element 62 processor controlling button, screen input for brushing session and evaluation).
Claim 6. Ortins discloses the system as in claim 1 wherein the receiving of the oral characteristic data comprises: presenting to a user, by a user interface, one or more questions or statements concerning at least one oral characteristic of the user (Para 0111 interactively display questions and/or information 

Claim 13. Ortins discloses the system as in claim 1 wherein: the oral characteristic is a tooth structure that traps plaque at a first portion of the dentiture of the user; and the brushing evaluation or brushing routine is based on or includes an increased target brushing time for the first portion of the dentiture (Para 0066 may require a lower force during brushing to provide sufficient cleaning/plaque removal when compared to cleaning elements having smooth surface features).

Claim 19. Ortins discloses the system as in claim 1 wherein a user interface is configured to display brushing instructions based on the suggested brushing routine, the brushing instructions comprising real-time directions for a user to follow during a brushing session (Para 0148 direction dependent brushing routines). 
Claim 22. Ortins discloses the system as in claim 1 further comprising a data processing unit, the data processing unit comprising the programmable processor (Para 0098 include a processor or multiple processors in data communication with memory/multiple memory devices of processing units). 
Claim 26. An oral care method comprising: 
receiving, by a programmable processor (Para 0098 include a processor or multiple processors in data communication with memory/multiple memory devices), oral characteristic data indicative of an oral characteristic of a user ( (Para 0116, 0117 display receiving input for an oral care regimen, such as a dentifrice or rinse, that comprises a disclosing agent or a plurality of disclosing agents indicative of visual representation of one or more conditions of the oral cavity characteristics to an observer and/or user such as for dental tooth decay, bio films, soft tissue abnormalities, soft tissue lesions; Para 0075 receiving display based on one or more characteristics of the oral care regimen of the user, subject to modification in response to input from the user and is indicative of user oral characteristics such as user brushing cycle that depends on used pressure force range, brushing time per tooth, recommended brushing location for a user etc.; receiving display based on one or more characteristics of the oral care regimen of the user, subject to modification in response to input from the user and is indicative of user oral characteristics such as user brushing cycle that depends on used pressure force range, brushing time per tooth, recommended brushing location for a user etc.)  the oral characteristic being a physical, chemical, or biological trait of an oral cavity of the user ( Para 0052, 0061, 0062 sensors used can analyze biological materials input to toothbrush; also comprises of appropriate function for oral care sensor device, e.g. whitening and/or polishing that are physical and/or chemical; Again malodor sensors disclosed there can detect the presence of certain chemical compounds or agents  used to detect oral malodor in the oral cavity by a toothbrush as in para 0062 of the reference); and

Ortins teaches a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user but does not indicate that the sensor comprising at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session. 
Al Zahrani, in the same field of sensor for smart oral hygiene aid brushings however, teaches sensor comprising at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session (Para 0044-0047  angular momentum sensor, acceleration sensor or magnetic field sensor or any combination thereof may be combined to form motion sensing circuitry detecting brushing motion features).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention , to incorporate toothbrush comprising sensors at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session, as taught by Al Zahrani, into the sensor generated oral characteristic data of Ortins, in order to compensate for special dentition features addressing the instant anomalies found in particular brushing operations.
Ortins teaches receiving of oral characteristic data indicative of an oral characteristic of a user (Para 0116, 0117 receiving input for an oral care regimen, such as a dentifrice or rinse, that comprises a user interface indicative of an oral characteristic of a user.  
Al Zahrani, in the same field of sensor and user input for smart oral hygiene aid brushings however, teaches receiving, from the user interface, oral characteristic data indicative of an oral characteristic of a user (Para 0037 Graphics adaptor for interfacing with display such as a LCD monitor; A general purpose I/O interface interfaces with a keyboard and/or mouse as well as a touch screen panel on or separate from display). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving, from the user interface, , oral characteristics, as taught by Al Zahrani, into characteristic data indicative of an oral characteristic of a user of Ortins, in order to address features needing immediate attention.  

Ortins in combination with Al Zahrani teaches a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user  wherein the oral characteristic is not present in or not adjacent to a first portion of the dentiture; and wherein the brushing evaluation or brushing routine is not exclusively based on or includes at least one of an altered target brushing time for the first portion of the dentiture; and do not indicate a modified brushing motion expectation for the first portion of the dentiture. Jacobson in the same field of sensor for smart oral hygiene aid brushings however, teaches oral characteristic present in or adjacent to a first portion of the dentiture wherein the brushing evaluation or brushing routine is based on or includes at least one of an altered target brushing time for the first portion of the dentiture (Para 0009 data received from the electronic toothbrush evaluates according to adjust the presentation in response to a comparison of the instructional information and the actual tooth brushing movement performed; The instructional oral characteristic presentation and movement for cleaning specific tooth surfaces areas or dentiture) ; and indicate a modified brushing motion expectation for the first portion of the dentiture (Para 0009 The content and progress of the audio-visual presentation may be dynamically altered or modified based on data received from the electronic toothbrush.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention , to incorporate a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user  wherein the oral characteristic is presented in or adjacent to a first portion of the dentiture; and wherein the brushing evaluation or brushing routine is not exclusively based on or includes at least one of an altered target brushing time for the first portion of the dentiture; and do not indicate a modified brushing motion expectation for the first portion of the dentiture, as taught by Jacobson, into the sensor generated oral characteristic data of Ortins as modified by Al-Zahrani, in order to compensate for special dentition features that need attention.  
  
Claim 31. Ortins discloses the method as in claim 26 wherein the receiving of the oral characteristic data comprises: presenting to a user, by a user interface, one or more questions or statements concerning at least one oral characteristic of the user (Para 0111 interactively display questions and/or information associated with one or more user characteristics of an oral care regimen); and receiving the oral characteristic data as answers or responses to the one or more questions or statements, the answers or responses being selected by the user using the user interface (Para 0111 display one or more questions and one or more answers that can be selected by a user via a touch screen or buttons). 

 Claim 51. Ortins discloses an oral care system (Abstract: Personal care system to include a personal care product e.g., an electric toothbrush, an interactive display in data communication with the personal care product) comprising: a toothbrush (Fig.2A element 35 toothbrush for electronically communicating oral care system); and a data processing unit (Fig.4 element 62 microprocessor) comprising: 
a user interface configured to receive an oral characteristic from a user ( Para 0116, 0117 display on interface oral care composition, such as a dentifrice or rinse indicative of visual representation of one or more conditions of the oral cavity characteristics to an observer and/or user); and a programmable processor configured to: 
receive oral characteristic data indicative of the oral characteristic received by the user interface (Para 0075 receiving display based on one or more characteristics of the oral care regimen of the user, 
determine for the user, based at least in part on the oral characteristic data, a suggested brushing routine; and determine for the user, based at least in part on the oral characteristic data, a brushing evaluation for a brushing session (Para 0075 pressure force range, brushing time per tooth, recommended brushing location for a user; Para 0136 Analytical data displayed at predetermined times for start and stop points of a plurality of brushing cycles determines helpful feedback to adjust or suggests a shorter time period routine in the evenings as opposed to the morning or vice versa; Para 0236 suggested brushing teeth routine e.g. at least three times a day for two minutes at a timed session).
Ortins teaches a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user but does not indicate that the sensor comprising at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session. 
sensor comprising at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session (Para 0044-0047  angular momentum sensor, acceleration sensor or magnetic field sensor or any combination thereof may be combined to form motion sensing circuitry detecting brushing motion features).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention , to incorporate toothbrush comprising sensors at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session, as taught by Al Zahrani, into the sensor generated oral characteristic data of Ortins, in order to compensate for special dentition features addressing the instant anomalies found in particular brushing operations.  
Ortins teaches receiving of oral characteristic data indicative of an oral characteristic of a user (Para 0116, 0117 receiving input for an oral care regimen, such as a dentifrice or rinse, that comprises a disclosing agent or a plurality of disclosing agents indicative of visual representation of one or more conditions of the oral cavity characteristics to an observer and/or user such as for dental tooth decay, bio films, soft tissue abnormalities, soft tissue lesions)  without receiving an exclusive user interface indicative of an oral characteristic of a user.  
Al Zahrani, in the same field of sensor and user input for smart oral hygiene aid brushings however, teaches receiving, from the user interface, oral characteristic data indicative of an oral characteristic of a user (Para 0037 Graphics adaptor for interfacing with display such as a LCD monitor; A general purpose I/O interface interfaces with a keyboard and/or mouse as well as a touch screen panel on or separate from display). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving, from the user 

Ortins in combination with Al Zahrani teaches a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user  wherein the oral characteristic is not present in or not adjacent to a first portion of the dentiture; and wherein the brushing evaluation or brushing routine is not exclusively based on or includes at least one of an altered target brushing time for the first portion of the dentiture; and do not indicate a modified brushing motion expectation for the first portion of the dentiture. Jacobson in the same field of sensor for smart oral hygiene aid brushings however, teaches oral characteristic present in or adjacent to a first portion of the dentiture wherein the brushing evaluation or brushing routine is based on or includes at least one of an altered target brushing time for the first portion of the dentiture (Para 0009 data received from the electronic toothbrush evaluates according to adjust the presentation in response to a comparison of the instructional information and the actual tooth brushing movement performed; The instructional program uses an animated character to illustrate the desired toothbrush positioning or oral characteristic presentation and movement for cleaning specific tooth surfaces areas or dentiture) ; and indicate a modified brushing motion expectation for the first portion of the dentiture (Para 0009 The content and progress of the audio-visual presentation may be dynamically altered or modified based on data received from the electronic toothbrush.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention , to incorporate a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user  wherein the oral characteristic is presented in or adjacent to a first portion of the dentiture; and wherein the brushing evaluation or brushing routine is not exclusively based on or includes at least one of an altered target brushing time for the first portion of the dentiture; and do not indicate a modified brushing motion expectation for the first portion of the dentiture, as taught by Jacobson, into the sensor generated oral characteristic data of Ortins as modified by Al-Zahrani, in order to compensate for special dentition features that need attention.  

 Claim 53. Ortins discloses the system as in claim 51 wherein the receiving of the oral characteristic data comprises: presenting to a user, by the user interface, one or more questions or statements concerning at least one oral characteristic of the user Para 0111 interactively display questions and/or information associated with one or more user characteristics of an oral care regimen); and receiving the oral characteristic data as answers or responses to the one or more questions or statements, the answers or responses being selected by the user using the user interface (Para 0111 display one or more questions and one or more answers that can be selected by a user via a touch screen or buttons). 

Claims  9, 12  are rejected under 35 U.S.C. 103 as being unpatentable over US 20120171657 to Ortins et al. (Ortins) in view of  US 20170116665 A1  to Al Zahrani in view of US 20140065588 A1 to Jacobson et al.( Jacobson) and further in view of  US 20100323337 to Ikkink et al. (Ikkink).

Claim 9. Ortins teaches the system as in claim 7 oral characteristic data generated by the sensor is indicative of a brushing motion (Para 0052 personal care brushing data from sensors). It does not indicate that oral characteristic is an abnormality of the dentiture indicating any brushing motion associated with the abnormality of the dentiture. Ikkink, however, teaches oral characteristic as an 

Claim 12. Ortins teaches the system as in claim 11 wherein: the oral characteristic is an oral sensitivity, a receding gum line, or an erosion of one or more teeth  (Ortins: Para 0016 phrase "conditions of the oral cavity" refer to individual teeth, tooth surfaces, gum lines soft tissue abnormalities etc. within the oral cavity); and the brushing evaluation or brushing routine is based on or includes a decreased target brushing time for the first portion of the dentiture (Ortins: Para 0180, 0182 A brushing recommendation regarding brushing time changes to include time decrease are provided to the user for brushing his/her teeth in a dental zone or portion having that target recommended range. Ortins discloses the time spent in each dental zone to be tracked and that information provided to the user for confirmation or modification of brushing habits). 
Response to Arguments/Remarks
Applicant's arguments/amendments filed on 5/21/2021 have been considered but found to be not convincing to overcome the 35USC103 rejections. 
Applicant’s argument/remarks on 5/21/2021 from page 7-9 indicates that the prior art combination not teaching an “oral characteristic present in or adjacent to a first portion of the dentiture wherein the brushing evaluation or brushing routine is based on or includes at least one of an altered target 
Examiner respectfully traverses and cites at least paragraphs 0116, 0117 of art Ortins et al. that uses ‘disclosing agents’ addressing specific distinctive dentiture conditions. The prior art cites oral characteristics like dental tartar, tooth decay, bio films, soft tissue abnormalities, soft tissue lesions, etc. are among some of the oral cavity conditions addressed in the disclosure. The light source device e.g. in figure 10 of the prior art illuminates a first portion of oral cavity and the mirror used to view the oral cavity of the first portion (Paragraph 0115) while evaluating the oral characteristics of a first dentiture. Brushing time as one of the parameter that could be altered as indicated in paragraph 0130 of the same prior art and as required by claim 26.
The other prior art Al-Zahrani explicitly teaches use of user interface and Jacobson teaches orientation, position, and brushing motions of the toothbrush measurements but with adjusting the user’s brushing behavior according to altering capacity as needed for first portion of dentiture (Para 0060 individualized and adjustable routine for each different user that are expected to have differing dentiture situations).
Presentation and explanation of factual Situations do not constitute a New Ground of Rejection citing a different portion of a reference to elaborate upon that, which has been cited previously and goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, does not constitute a new ground of rejection. {MPEP 1207.03(a)(II)}
35USC103 rejection is thus maintained.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on 12/16/2020 have been considered. 
Applicant's amendments and arguments necessitated a new ground of rejection as in advisory action 1/21/2021 presented in this Office action 35USC§103 rejections. 
Applicant’s argument from page 7-9 for claim amendments related to brushing evaluation and routines modification for dentiture portions are addressed in 35USC§103 rejections above.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on 7/15/2020 have been considered but found to be not persuasive to the overcome the 35USC§102 rejections. 
Applicant's amendment necessitated a new ground of rejection presented in this Office action. 

35USC101 
Applicant indicated on pages 8.9 of arguments filed on 7/15/2020 that the amendment to claim 1, includes the features of “a toothbrush comprising a sensor configured to generate brushing data during a brushing session of a user, the sensor comprising at least one of an accelerometer, a gyroscope, or a magnetometer, and the brushing data indicative of at least one of a motion, a position, or a frequency the toothbrush during the brushing session; a user interface configured to receive oral characteristic data from the user; a programmable processor coupled to the user 

35USC102 
Applicant on pages 9, 10 of argument also indicates that user providing, to a programmable processor, “oral characteristic data indicative of an oral characteristic of the user, the oral characteristic being a physical, chemical, or biological trait of an oral cavity of the user,” as recited in claim 1. But the prior art, Ortins et al. does not disclose determining “based at least in part on the oral characteristic data and the brushing data from the sensor, at least one of a suggested brushing routine and a brushing evaluation for a brushing session.
Examiner however respectfully traverses and indicates that the art Ortins et al. does discloses as in paragraph 0108 displays operated by processors to include images representing one or more quadrants of the dentition as representing different oral characteristics data. As seen in FIG. 7, quadrants 110, 115, 120, and 125 of reference Ortins et al., the display represents four quadrants and each with variety of the maxillary and mandibular arches of the dentition of the oral cavity. In one embodiment, each of the quadrants may successively blink and/or change color to indicate when it is time to move onto the next quadrant as a part of oral care regimen in order to respond to dentition characteristics of oral cavity.
Dentition as defined in dictionary.com is “the makeup of a set of teeth including their kind, number, and arrangement”, or “the eruption or cutting of the teeth; teething; odonatists.” This amounts to oral characteristic being a physical, chemical, or biological trait of an oral cavity of the user as recited in the claim language.
A new ground of rejection presented and 35USC102 withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S. Z./
Examiner, Art Unit 3715
June 14, 2021

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715